Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I (claims 2-18) and species [a particular combination of miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p; and a salivary microbe Falconid herpesvirus] in the reply filed on 06/14/2021 is acknowledged. Claims 19-20 and 22 are withdrawn because they are directed into non-elected invention. Claims 5 and 12 are withdrawn because they are directed into non-elected species. Upon searching art, the other microbiomes recited in the claim 13 are rejoined with Falconid herpesvirus.
The applicant asserts that “In the present application, the claims are similar in terms of the features of the composition and/or are directly dependent on the elected Claim le. Thus, it appears that all claims in the present application are part of an overlapping search area and that a search for all of the claims would overlap. Therefore, Applicant respectfully submits that there is no undue burden on the Examiner to search all claims, and requests that the Restriction Requirement be withdrawn”. The argument is reviewed but not persuasive because the restriction requirement among the inventions (Group I, II and III) is not due to burden for the search. The restriction requirement is due to lack of unity that is not associated with search burden.  It is due to unity of invention. Group I, II and III lack unity of intervention as indicated in page 5 of office action mailed on 04/14/2021.

Claims 2-4, 6-11, and 13-18 are under the examination. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 2-4, 6-11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 2 is analyzed. The claim recites a method for detecting or diagnosing a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claim 2 determining a concentration level(s) of one or more micro RNAs in a saliva sample taken from a human subject in a method for detecting or diagnosing a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm 
In addition, the claim recites a method step of “comparing” and “selecting”, that could be performed by a human using mental steps or basic critical thinking, which is type of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, the claim is directed to at least once exception which may be termed, law of nature or an abstract, or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claim 2, in addition to the method step of “comparing” and “selecting” is the method steps of “determining”. This method step does not integrate the judicial exception because it is a data gathering step and does not meaningfully limit the exception. This does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 2 recites determining microRNA concentration level in saliva sample. Claim 4, which depends from claim 2, is directed to the determining a concentration of one or more miRNAs via RNA sequencing, qPCR, a miRNA array, or multiplex miRNA profiling. Performing these method steps were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Keuren- Jensene et al. PG Pub NO.: US20180258483, PCT filing date of 08 September 2016; Pegoraro and Tauber., J. Genet. 2008; 87: 505–511 (Review); Heegaard et al. PLOS ONE; 2016; DOI:10.1371/journal.pone.0160577: p 1-15, cited in IDS; Spielmann et al., Clinical Chemistry; 2012; 58; 9: 1314-1321; Spielmann and Wong. Oral Diseases; 2011: 17: 345–354 (Review); Malathi et al. ISRN Dentistry; 2014; ID 158786: p 1-8 (Review); Li et al. Methods in Enzymology 2015; 551: 349-367 and Nandi et al. BMC Systems Biology; 2009; 3:45: p 1-16]. For example, Spielmann and Wong teach using detecting microRNA is saliva sample and using a number of detection techniques including microarray, PCR, sequencing technique (see p 348 col 1 para 1-2, p 347 col 2, p 349 col 2 para 2) .
Therefore, the claims 2 and 4 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Accordingly, this does not integrate the recited judicial exception into a practical application. Therefore, the claims 2 and 4 are not directed to patent eligible subject matter.
claims 13-14, which depend from claim 2, claims are directed to determining expression level of RNA in the subject from salivary microbes and determining RNA via RNA sequencing. Performing these method step was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Keuren- Jensene et al. PG Pub NO.: US20180258483, PCT filing date of 08 September 2016; Takayasu et al. DNA Research; 2017 February; 24(3): 261–270; JØRGEN SLOTS and HENRIK SLOTS. Periodontology; 2000; 55; 2011: 48–69; Pegoraro and Tauber. J. Genet. 2008; 87: 505–511 (Review); Li et al. Methods in Enzymology 2015; 551: 349-367; Malathi et al. ISRN Dentistry; 2014; ID 158786: p 1-8 (Review); and Spielmann and Wong. Oral Diseases; 2011: 17: 345–354 (Review)]. (Step 2B: No). 
With regard to claims 3, 8-9, and 15, claims are directed to analyzing the data, for example, normalizing the expression level of microRNAs. The method step of data analysis was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited above. For example, Heegaard teaches performing the method of data analysis including normalizing the expression (see page 4 para 3 through page 5 para 1). (Step 2B: No).
Claims 6-10, further limit the saliva sample, different time points of the sample taking in particular. Claims 11-12 further limit the method step of selecting a subject. These limitations fail to meaningfully limit the judicial exception because these recitations just narrow the scope of the claims and do not integrate the recited judicial exception into a practical application.
Claim 16 recites “treating a subject having at least one abnormal level of miRNA or microbial RNA expression level characteristic of a condition, disorder, or disease associated with an abnormal diurnal or circadian rhythm with a regimen that reduces the at least one abnormal salivary level of one or more miRNAs and/or reduces one or more abnormal microbial RNA expression levels”. There is no evidence that indicates having a nexus between lowering the miRNA levels in saliva as a response of a treatment and treating the disorder, disease or condition. The claim broadly encompasses treating a subject with any possible regimen that reduces the at least one abnormal salivary level of one or more miRNAs. In this regard, the claim encompasses treating the subject with a type of miRNA therapy that reduces levels in saliva. However, but this does not mean that such regimen will treat the underlying disease. In addition, there is no evidence that regimen will treat the underlying disease. Therefore, the limitation of the treatment does not integrate the judicial exception. (Step 2A Prong 2: No)
Claim 17, which depend from claim 16, is directed to obtaining the saliva samples and determining the efficacy of a treatment regimen via miRNA levels. Performing these method step was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited above. (Step 2B: No).
Claim 18 recites a method step of treating a subject with a regimen and the method step comprises administering one therapy from a group of therapies including a therapy that may only require providing an instruction, for example, a communication therapy or psychotherapy. In this regard, if the regimen is administering a communication therapy to a subject is considered providing an instruction, this fails to meaningful limit the claim and this does not integrate the recited judicial exception into a 
IMPROPER MARKUSH REJECTION
5.	Claims 2-4, 6-11, and 13-18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a number of micro RNAs recited in the claim 2, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a 
The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited microRNAs would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112 (a) (Enablement)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 2-4, 6-11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Claim 2 is an independent claim and the recited method of the claim is directed to detecting or diagnosing a condition, disorder or disease associated with an abnormal 
The claim also recites “(a) determining a concentration level(s) of one or more micro RNAs ("miRNAs") in a saliva sample taken from a human subject, and (b) comparing the determined concentration level(s) of the one or more miRNAs against normal level(s) of the same one or more miRNAs in control human subject(s) not suffering from the condition, disorder of disease associated with abnormal diurnal or circadian rhythm, (c) selecting a subject having an abnormal level of said one or more miRNAs as having or as being at higher risk for having a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm”. The elected species of miRNAs are a combination of miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p.
The claim broadly encompasses determining the levels of miRNAs expression in saliva obtained from any human subject to predict the risk of having any possible condition, any possible disorder or any possible disease based on determined abnormal 
With regard to claims 16-18, which depend from claim 2, the claims are directed to treating a subject with a regimen that reduces at least one abnormal salivary level of one or more miRNAs or one or more abnormal microbial RNA expression levels characteristic of a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject. The claim 18 recites that “regimen comprises administering one or more of a sleep disorder therapy, a drug therapy, a miRNA or miRNA antagonist therapy, antimicrobial therapy, diet or nutritional therapy, phototherapy, psychotherapy, a behavior therapy, a communication therapy or an alternative medical therapy, wherein the subject was identified as having symptoms of a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm”. 
Thus, the claims encompass treating the subject who was having higher risk of having any possible condition/disorder/ disease by administering one of the recited therapies. In addition, the claim also broadly encompasses that any recited regimen can reduce at lease any one of abnormal salivary level of miRNAs or microbial RNA of any possible condition/disorder/disease. 
The specification discloses that disturbances in sleep or disruption of circadian rhythm are a common problem in many chronic brain disorders, including autism, depression, Parkinson's, and Alzheimer's (p 1 lower through p 2 upper); and circadian rhythm disturbances are a common problem in disorders of the central nervous system 
The amount of direction or guidance, and Presence and absence of working examples:
The specification discloses determining salivary RNAs (both human and microbial) for daily oscillation in nine healthy human subjects (i.e. 7 children and 2 adults) with regard to diurnal variations via two independent sample sets and a third sample set for validation of the other two sets at various time points (e.g. 9AM and 9 PM at day 1, 3 and 7) (see p 38-39 Example, p 41, Figures 1-4, Tables 1-4, for more details). The specification discloses observing a relationship of oscillating RNA, 11 circadian miRNAs and 11 circadian microbes in particular; and observing a similarity of expression pattern across samples (Figure 4, p 52, p 59) and the 11 microbial RNAs with diurnal oscillations in sample set 1 and set 2 overlapped (Table 2).  These experiments do not show any association between a particular disease or condition and miRNA levels, nor do they demonstrate an association between all possible encompassed diseases and conditions and miRNA levels.  
The specification discloses performing retrospective data analysis to determine the levels of miRNA in saliva samples obtained from 140 children with ASD (autistic 
The specification discloses that the elected 4 miRNAs (i.e. miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p) demonstrated a significant interaction (p<0.05) with sleep disorder diagnosis (p 56 para 1, Figure 6). The specification discloses that miR-24-3p and miR-miR-203a-3p were previously found to have diurnal variations in peripheral blood samples from healthy individuals; and miR-203a-3p was associated with sleep initiation difficulties (p 60 para 2).
However, the specification does not provide a significant correlation between the expression levels of above 4 miRNAs in the saliva samples and sleep disorder in ASD to predict having abnormal diurnal or circadian rhythm. There is no statistical analysis disclosed and review of Figure 6 illustrates that almost all time points there is substantial overlap between the expression of the elected miRNA in patients with and without sleep disturbance. The specification does not provide any data in the subject having abnormal diurnal or circadian rhythm associated with a particular condition or disease or disorder which is corresponding to the expression levels of these 4 miRNAs and the subjects. Furthermore, the specification does not provide any guidance as to the other abnormal sleep disorder; or abnormal diurnal or circadian rhythm. Furthermore, the application has not provided any predictable means for determining or diagnosing the conditions/diseases/disorders included in the disclosure of the specification via the levels of miRNAs (e.g. circadian miRNA). 
The claims encompass predicting a predisposition to a very broad genus of conditions, diseases and disorders that are associated with sleep disturbance (e.g. 
With regard to claims 16 and 18, the specification does not disclose any working example related with the claimed invention. The specification does not provide any regime a particular condition or disease or disorder that reduces at least one abnormal salivary level of one or more recited miRNAs. Thus, it is unpredictable whether any of the recited therapies would be effective in treating any possible condition or disease or disorder.
The state of the prior art and the predictability or unpredictability of the art:
It is highly unpredictability in the art to predict the risk for all possible encompassed conditions/diseases/disorders that are associated with abnormal diurnal or circadian rhythm through miRNAs expression in saliva sample in a human subject. The prior art provides very limited guidance about associations between saliva miRNA expression and conditions/ diseases/disorders “associated with” circadian rhythm, although the art teaches predicting a relationship between the risk of a particular disease and a specific miRNAs levels in saliva in a human. For example. Machida et al. teaches identifying miR-24-3p in saliva as a novel aging biomarker after comparing the 
Furthermore, it is highly unpredictability to correlate a relationship between 4 recited miRNAs in the saliva sample in a human subject and any encompassed conditions/diseases/disorders including ASD that are associated with abnormal diurnal or circadian rhythm. The disclosure of the specification does not provide a data that shows a statistical significant difference expression levels of miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p between two study groups (ASD with sleep disorder and ASD with normal sleep) (see Figure 6), as described above. Thus, the specification does not provide the strong evidence to be able to predict having a risk of ASD in a human subject that is associated with sleep disorder (e.g. abnormal diurnal or circadian rhythm) using the expression levels of four recited miRNAs. In this regard, unpredictable is even higher to predict having a risk of any condition in a human subject that is associated with abnormal diurnal or circadian rhythm using the expression levels of four recited miRNAs.
On the other hand, Kerimis et al. teaches that miR-24-3p is a ubiquitously expressed miRNA possessing anti-proliferative potential; miR-24-3p expression is downregulated in malignant tumors colon and rectum’ and miR-24-3p expression is upregulated in colon cancer, head and neck squamous cell carcinoma, and breast carcinoma (p 286 col 1 para 2) (Clinical Biochemistry; 2017; 50; 60: 285-292). In this regard, Kerimis et al. teaches that the data about miR-24-3p are rather contradictory (see p 286 col 1 para 2). Kerimis et al. teaches observing miR-24-3p levels that do not 
Furthermore, the specification does not provide any guidance as to the other abnormal sleep disorder; or abnormal diurnal or circadian rhythm. Furthermore, the application has not provided any predictable means for determining or diagnosing the conditions/diseases/disorders included in the disclosure of the specification via the levels of miRNAs (e.g. circadian miRNA). Taken together, the disclosure of the specification and prior art evidence high unpredictability to determine the risk of any possible condition or disease or disorder associated with abnormal diurnal or circadian rhythm via detected miRNAs levels as claimed. 
With regard to the treatment for above conditions or diseases, prior art teaches using miRNA-based therapies as a treatment for some diseases. For example, Baumann and Winkler teach observing an association between diseases (e.g. cancers, Alzheimer’s disease, schizophrenia, Huntington’s disease), and viral infection with miRNA expression; and using miRNA-targeted therapy as a treatment for cancer and viral infection (abstract, p 1973 col 1 para 3-4) (Future Med. Chem.; 2014; 6; 17: 1967–1984, Review). Baumann and Winkler teach strategies for therapeutic invention of miRNA therapy and discuss using exogenous miRNA to endogenously expressed miRNA or molecule antagonists that lowers the gene regulatory effect of natural 
Additionally, Sandiford et al. teaches a method of treating children with autism using communication therapy (abstract) (J Autism Dev Disord; 2013: 43:1298–1307) Sandiford et al. teaches providing speech and language therapies to those children that comprise measuring number of verbal attempts and number of correct words (p 1300 col 2 through p 1301 col 1). In this situation, there is no prior art that show the correlation between the speech and language therapies and reducing at least one abnormal salivary of miRNA expression.  The claims encompass treating the subject who was having higher risk of having any possible condition/disorder/ disease by administering one of the recited therapies and the recited regimen can reduce at lease any one of abnormal salivary level of miRNAs or microbial RNA of any possible condition/disorder/disease.
In this situation, the specification does not provide any correlation between a particular condition/disease/disorder associated an abnormal diurnal or circadian rhythm and the levels of four elected microRNA in a subject; and any working example of treating the subject, let alone a predictable correlation between the broad ranges of any possible condition/disease/disorder and treatments, as required by the claims.  
The level of skill in the art:
The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies, for example, to provide a specific mean to evaluate microRNAs levels in saliva that is able to determine a particular condition/disease/disorder that is associated with an abnormal diurnal or circadian rhythm. The skilled artisan would further be required to conduct an enormous number of studies to predict the response of the effectiveness of a particular treatment for a disease via a reduced microRNA level in saliva sample from a subject. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which disease is associated with sleep disorder via detected microRNAs in saliva can be used to practice the claims are broadly recited. These data are required to be able to conduct the diagnosis as the claims are broadly recited. 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 2-4, 6, and 8-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016).
Keuren-Jensen teaches methods for determining the risk for developing mild traumatic brain injuries (mTBI) in a subject via detecting micro RNAs levels in a biological sample (e.g. saliva, plasma, urine) in the subject (abstract, para 0010, para 0025, para 0045, Table 1, Tables 26-31).
With regard to claim 2, claim recites “A method for detecting or diagnosing a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject”. Thus, this covers any condition, any disorder or any disease that is “associated with” sleep patterns or sleep disturbances in a human subject. The specification defines “a circadian rhythm is any biological process that displays an endogenous, entrainable oscillation of about 24 hours” (p 17 lower to p 18 upper). Circadian rhythms are known as physical, mental, and behavioral changes that follow a 24-hour cycle. In this regards, Keuren-Jensen teaches that sport related concussion (e.g. mild traumatic brain injuries) are linked to health risks including cognitive deficits, 
Keuren-Jensen teaches measuring the levels of micro RNAs in a saliva sample taken from a human subject and comparing the detected microRNA levels with a control sample to determine the risk of having mTBI and or concussion in the subject (see para 0010-0011, 0025, 0045-0047, 0063-0077). Keuren-Jensen teaches comparing the amount of the at least one microRNA marker with the amount of the at least one microRNA marker in a control sample and wherein a change in the amount of the at least one microRNA marker from the subject compared with the control is indicative of the subject having the risk of mTBI or a head impact (para 0010-0011).
Particularly, Keuren-Jensen teaches measuring microRNA expression levels in the saliva sample from the subject including miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p via RNA sequencing (para 0025, para 0045, para 0065, Table 1, Tables 26-31) (Limitation of claim 4). Keuren-Jensen teaches that the control sample is the baseline sample of the subject (see para 0053). For example, the sample is collected prior the immediate head trauma or collected before the start of the having a history of head impacts or the baseline samples can be from a subject not participating in the sport. Keuren-Jensen teaches that control sample may be matched same (e.g. age or sex) from a different subject (see para 0054).
Keuren-Jensen teaches observing changes the expression levels of four miRNAs miR-24-3p (Table 1, Table 30), miR-200b-3p (Table 1, Table 26-27 and Table 31), miR-203a-3p (Table 1, Table 30) and miR-26a-5p (Table 1) in the subjects that are claim 11)
Thus, Keuren-Jensen teaches comparing the determined concentration levels of the one or more miRNAs against normal levels of the same one or more miRNAs in control human subjects not having the condition or disorder associated with abnormal diurnal or circadian rhythm (e.g. sleep disturbances) and selecting the subject having an abnormal level of said one or more miRNAs as having risk for a condition or disorder associated with an abnormal diurnal or circadian rhythm (e.g. sleep disturbances).
Accordingly, Keuren-Jensen teaches the limitation of claims 2, 4 and 11.
With regard to claim 3, which depends from claim 2, claim recites “wherein values of said miRNA concentration level(s) are normalized to an expression level, or average expression level, of one or more housekeeping genes whose RNA expression level is substantially invariant; and/or wherein said miRNA concentration levels are normalized to compensate for diurnal or circadian fluctuations in the expression of the one or more miRNA levels, normalized to compensate for fluctuations in the expression of the one or more miRNA levels due to food intake or exercise that raises the heart rate; or adjusted to compensate for differences in age, sex or genetic background”. 
Keuren-Jensen teaches performing data analysis using the control sample that is the baseline sample of the subject (see para 0053-0054, 0058-0060). For example, Keuren-Jensen teaches that control sample may be matched sample from same (for example by age or sex) from a different subject or a predicted control sample calculated 
With regard to claim 6, which depends from claim 2, claim recites “wherein the saliva sample is taken from a human subject suspected of having a sleep disorder or disordered sleep and wherein the miRNAs are selected from the group consisting of at least one of miR-24-3p, miR- 200b-3p, miR-203a-3p, and miR-26a-5p”. Keuren-Jensen teaches using saliva samples sample obtained from human subjects who are suspected of having mild traumatic brain injury or concussion that is linked to a numbers of symptoms including cognitive deficits, depression, mood disturbances and sleep disturbances and attention and concentration (see para 0007-0009). This shows that the human subjects in the method are suspected of having a sleep order or disordered sleep.  Keuren-Jensen measuring four recited miRNAs in the saliva samples (see above). 
claims 8-9, which depends from claim 2, the claims recites “wherein the saliva sample is taken from the human subject at a different time of day than the time of day at which the normal level(s) of miRNAs were determined, further comprising adjusting or normalizing the value of the miRNA level(s) determined in the saliva sample to compensate for diurnal or circadian fluctuations in miRNA level(s)”. 
Keuren-Jensen also teaches taking saliva sample after the subject has received a head impact incident, for example within 48 h, within 24 h, within 12 h, or within 6 h of the subject having had a head impact incident or is suspected of having a head impact incident (para 0013). Keuren-Jensen further teaches taking saliva sample from a human subject at least 1 h, at least 3h , at least 6h , at least 8h , at least 12 h, at least 18 h, or at least 24 h after known head impact (para 0052). This teaching suggests appropriate sample taking times of different duration which are the times other than the time at which normal would be determined because the samples were taken after the incident.  As described above, Keuren-Jensen the method of adjusting the miRNA levels in the saliva sample from the human subject using different types of control samples as the base lines to compensate fluctuations (also see 0053-0054, 0058-0060). In this situation, the fluctuations are considered associated with various conditions of the subjects including activities, for example, the impact of brain injury or sleep disturbances or the physical activates. 
Claim 9 is also directed to determining the data by a regression model or other statistical analysis; or to compensate for age, sex, or genetic background. Keuren-Jensen teaches measuring miRNA expression level in saliva sample via RNA 
With regard to claim 10, Keuren-Jensen teaches the method of taking saliva sample at least 1 h after known head impact or after the subject has received a head impact incident (see para 0052 and 0013). The teachings of Keuren-Jensen include using the sample collected prior the immediate head trauma or collected before the start of the having a history of head impacts or collected before the state of the athlete’s competition/during the practice week or the baseline samples can be from a subject not participating in the sport (para 0053). This shows taking the sample before exercise. 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
11. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016), as applied to claims 2-4, 6, and 8-11 above, in view of Lauc (Lauc et al. Stress and Health; 2004; 20: 99–102).
Claim 7, which depends from claim 2, recites “wherein the saliva sample is taken from the human subject at a particular time of day and the concentration level(s) of miRNA in said sample are compared to normal miRNA values in saliva taken at the same time of day under otherwise identical conditions”.
The teachings of Keuren-Jensen, as applied to claims 2-4, 6, and 8-11, are fully incorporated here. 
Keuren-Jensen teaches taking a saliva sample from a subject (e.g. players on game days (see para 0010-0013, 0065). Keuren-Jensen also teaches taking a saliva from a subject who has received a head impact incident, for example, taking a biological sample from a subject within 12 hours or 6 hours of the subject having had a head incident or is suspected of having a head impact incident (para 0013). Thus, this is considered “the saliva sample is taken from the human subject at a particular time of day” because this limitation is interpreted as “any time that the sample is taken is inherently “a particular time of day”’. Furthermore, Keuren-Jensen comparing the 
Keuren-Jensen does not expressly teach using the saliva taken at the same time of day under otherwise identical conditions in the method, although Keuren-Jensen teaches using a matched sample as a control sample (e.g. age and sex) (para 0054)
Lauc teaches a method of analyzing post-awakening variations in levels of salivary cortisol in veterans with post-traumatic stress disorder (PTSD) and without PTSD (abstract). Lauc teaches collecting saliva samples from veterans with diagnosed PTSD and without PTSD in the method (p100 col 1 para 2).Lauc teaches that six saliva samples were collected from each subject, strictly obeying the following time schedule: 0, 15, 30 and 45 minutes after awaking, then at noon and 6 p.m. (p100 col 1 para 3). Lauc teaches taking the saliva samples before meals and in non-smoking conditions (p100 col 1 para3). This exemplifies taking saliva sample from the human subject a particular time of the day. This also shows comparing salivary cortisol level normal cortisol level in saliva taken at the same time of day under identical conditions.
Furthermore, Lauc teaches that cortisol shows a well-documented circadian rhythm with peak levels observed shortly after awakening and steadily decreasing values thereafter (abstract). Lauc teaches that cortisol is one of the hormones that coordinate numerous physiological functions both in stress and non-stress conditions (p100 col 1 para 1). 
Lauc teaches observing a difference salivary cortisol levels between veterans with PTSD and without PTSD, and the difference was notably larger in earlier sampling times compared to later sampling times (see p100 col 2 para 1, Figure 1). Lauc teaches 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the saliva sample taking method as taught by Keuren-Jensen, with the sampling method of Lauc. Keuren-Jensen teaches performing the method at particular time, for example, within 1 h or 6 h of after the injury and having a control sample as a matched sample, although does not specifically describe taking the time for a control sample. Lauc teaches having a significant variation in cortisol levels follow more or less regular diurnal cycles, especially large variations in cortisol levels occur in the first 60 minutes after awakening, and they are considered to be a reliable marker for the assessment of adrenocortical activity (p 100 col 1 para 1-2), indicating having variations of biomarker in the saliva with diurnal cycles. Thus, it would have been obvious, so as to have taken the saliva sample at the same time of the day under the identical condition to compare to normal values, as taught by Lauc, in the method of Keuren-Jensen to determine saliva miRNA levels to compare test samples and control samples at the same time under the identical conditions. 
12. 	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016), as applied to claims 2-4, 6, and 8-11 above, in view of Levin (Levin et al. Lancet Neurol.; 2015; 14: 506–517).
claims 16 and 18, which depend from claim 2, claims recites “treating a subject having at least one abnormal level of miRNA or microbial RNA expression level characteristic of a condition, disorder, or disease associated with an abnormal diurnal or circadian rhythm with a regimen that reduces the at least one abnormal salivary level of one or more miRNAs and/or reduces one or more abnormal microbial RNA expression levels”. 
This recitation is interpreted as treating a subject with any possible regimen that reduces the at least one abnormal salivary level of one or more miRNAs and/or reduces one or more abnormal microbial RNA expression. The specification does not disclose administering a particular regimen to a subject that reduces the at least one abnormal salivary level of one miRNAs and/or reduces one or more abnormal microbial RNA expression levels. Insofar as this can be interpreted to imply that any treatment for the disorder would modify the RNA expression in saliva, this rejection is written to address the obviousness of treating individuals with appropriate treatment.  
Claim 18 further recites “wherein said regimen comprises administering one or more of a sleep disorder therapy, a drug therapy, a miRNA or miRNA antagonist therapy, antimicrobial therapy, diet or nutritional therapy, phototherapy, psychotherapy, a behavior therapy, a communication therapy or an alternative medical therapy, wherein the subject was identified as having symptoms of a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm”. 
The teachings of Keuren-Jensen, as applied to claims 2-4, 6, and 8-11, are fully incorporated here. 

Keuren-Jensen does not teach treating a subject with a regimen in the method.
Levin teaches methods of diagnosis, prognosis and clinical management of traumatic brain injury (TBI). Levin teaches that post-concussion symptoms are common after mild TBI including physical symptoms of brain injury (e.g. headache, sleep disturbance), cognitive deficits behavioral or emotional changes (e.g. depression) (p 507 col 1 para 4 through col 2 para 1). Levin also teaches detecting biomarkers in blood, saliva, urine and CSF to assess TBI (p 509 col 2 para 2). Further, Levin teaches methods of treating TBI that include treating to relieve symptoms, for example, drugs to relieve symptom for headache and prophylactic antimigraine treatments, pharmacological and non-pharmacological treatments, counselling about good sleep 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of treating a subject, as taught by Levin, in the method of Keuren-Jensen. Keuren-Jensen teaches determining the risk of having mild traumatic injury or a condition of a head impact that is associated with a number of health risks including sleep disturbances, depression and mood disturbances. Levin teaches methods of diagnosing TBI and treating its symptoms including sleep disturbances. Therefore, it would have been obvious to one having skill in the art prior to the effective filing date of the claimed invention, so as to have administered suitable regimen to the subject with TBI, for example, giving a sleep disorder therapy, a drug therapy and a behavior therapy, as taught by Levin, in the method of Keuren-Jensen. Although, no art teaches having a nexus between lowering the miRNA levels in saliva as a response of a treatment and treating the disorder, disease or condition, the claims and specification suggest that treatment with one of the recited regimens in claim 18 will regulate miRNA in the saliva. Thus, it would have been obvious to have obtained a predictable result of treating TBI and its symptoms in a subject with said regimen to one of ordinary skill in the art at the time of the invention.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

14.	Claim 2-4, 6-11 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-10, 12, and 14-16 of copending Application No. 16496154, in view of Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016).
With regard to instant claims 2-4, 6-11 and 16-18, the claims are directed to the method of method for detecting or diagnosing a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject through the detected concentration levels of four microRNAs (i.e. miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p) in salivary sample from as subject. The instant claims 16-18 are also directed to treating the subject in the method. 
Co-pending claims 1-4, 6-10, 12 and 14-16 teach a method of detecting or diagnosing a concussion, mild traumatic brain injury, or other traumatic brain injury via determining abundance or concentration levels of microRNAs in a saliva sample from a subject. The method of the co-pending claims also comprises selecting the subject having an abnormal level of one or more microRNA as having or as being at risk for 
The conditions of concussion, mild traumatic brain injury, or other traumatic brain injury are well-known in the art for their association with sleep disturbances (e.g. activities of a 24-h cycle- an abnormal diurnal or circadian rhythm). Circadian rhythms are known as physical, mental, and behavioral changes that follow a 24-hour cycle.  Thus, the teachings of co-pending claims cover performing the method for detecting or diagnosing a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject.
Co-pending claim 1 does not teach one of the recited microRNAs in the instant claims (i.e. miR-24-3p), although the co-pending claim 1 teaches determining miR-200b-3p, miR-203a-3p and miR-26a-5p and other microRNAs in the saliva sample in the method.
Keuren-Jensen teaches methods for determining the risk for developing mild traumatic brain injuries (mTBI) in a subject via detecting micro RNAs levels in a biological sample (e.g. saliva, plasma, urine) in the subject (abstract, para 0010, para 0025, para 0045, Table 1, Tables 26-31).
Keuren-Jensen teaches measuring the levels of micro RNAs in a saliva sample taken from a human subject and comparing the detected microRNA levels with a control sample to determine the risk of having mTBI and or concussion in the subject (see para 0010-0011, 0025, 0045-0047, 0063-0077). Keuren-Jensen teaches comparing the amount of the at least one microRNA marker with the amount of the at least one 
The teachings of Keuren-Jensen for instant claims 2-4, and 6-11, as described above, are fully incorporated here. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of detecting miR-24-3p, as taught by Keuren-Jensen, in the method of co-pending claims 1-4, 6-10, 12 and 14-16. The method of co-pending claims teaches determining three microRNA in saliva sample in a subject among four recited microRNAs in the instant claims. Keuren-Jensen also teaches observing changes the expression levels of four miRNA. For example, observing miR-24-3p (Table 1, Table 30), miR-200b-3p (Table 1, Table 26-27 and Table 31), miR-203a-3p (Table 1, Table 30) and miR-26a-5p (Table 1) in the subjects that are associated with having risk for mTBI or being unfit for participating in the activity with the increased chances of receiving a head impact (see para 0025-0042, para 0077-0079, claim 1). Thus, it would have been obvious to have combined the method of Keuren-Jensen in the method of the co-pending claims, in order to predict the risk of having a condition, disorder or disease that is associated with an abnormal diurnal or circadian rhythm in a human subject via the data obtained from four microRNAs in the saliva sample from the subject. 

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art is Hicks and Middleton (WO 2016/118662 A1). The reference teaches a method of diagnosing an autism spectrum disorder (ASD) via determining microRNAs expression levels in a biological sample (e.g. saliva) from a subject (para 0011-0013, para 0033, 0052-0059). The reference teaches that “Examination of miRNA expression patterns across human brain development demonstrated that the miRNAs within our set of 14 biomarker candidates was consistently expressed in multiple brain areas throughout childhood. Moreover, functional pathway analysis of these miRNAs reveals enrichment of a gene network involved in neurodevelopment as well as genes associated with ASD” (see para 0089). Taken together, the teachings of the reference show having an association between ASD and daily activities; and microRNA expression levels in the saliva in the ASD subject.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./
Examiner, Art Unit 1634      

/JULIET C SWITZER/Primary Examiner, Art Unit 1634